2.	Applicant’s election without traverse of the invention of Group I in the reply filed on August 10, 2021 is acknowledged.
Applicant’s election of the species in which (A) is acute kidney injury, (B) is a Klotho protein sequence fused to immunoglobulin Fc domain, and (C) the Klotho protein sequence is SEQ ID NO:4 in the telephone interview on August 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 9, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 9, line 4, it is unclear why “graft” is enclosed within parentheses.  It is unclear if “graft” is intended to constitute part of the claim limitation, or if “graft” is merely an optional embodiment.  There is no antecedent basis in the claims for the phrase “the at least a portion of the protease recognition sequence” recited at claim 13, line 5.  The independent claim has been amended so that it no longer recites “a protease recognition sequence”.  Claim 17, line 4, recites “a pharmaceutical composition according to claim 1”; however, claim 1 is drawn to a method, not a pharmaceutical composition.  At claim 18, line 24, it is unclear why the limitation “old” is enclosed within parentheses.  It is 
5.	Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 has been amended to require the Klotho protein sequence to have at least 98% identity to one of SEQ ID NO:4, SEQ ID NO:9, and SEQ ID NO:109, and to require the Fc domain to have at least 98% identity to SEQ ID NO:74.  However, dependent claim 12 recites that the Klotho protein sequence can have as little as 88% identity to one of SEQ ID NO:4, SEQ ID NO:9, and SEQ ID NO:109; and dependent claim 13 recites that the Fc domain can have as little as 88% identity to only a “portion” of SEQ ID NO:74 (rather than to all of SEQ ID NO:74).  Accordingly, dependent claim 12 embraces recombinant fusion proteins comprising Klotho protein sequences not embraced within the scope of the independent claim; and dependent claim 13 embraces recombinant fusion proteins comprising immunoglobulin Fc domains not embraced within the scope of the independent claim.  Claims 12 and 13 are therefore improper dependent claims.  Independent claim 1 is drawn to a method of treating and/or preventing acute kidney injury or chronic kidney injury.  However, dependent claims 17 and 18 are drawn to a method of treating and/or preventing a condition, disease, or disorder associated with aging or improving health and/or maintaining youthfulness, i.e. a different set of conditions, diseases, and disorders than is embraced by independent claim 1.  Accordingly, dependent claims 17 and 18 are improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
6.	Claims 2, 5, 10, 13, 20, and 21 are objected to because of the following informalities:  At claim 2, part (i), line 2, a conjunction, probably “or”, should be inserted before “kidney transplant-induced kidney damage”.  At claim 2, part (iii), line 2, the colon at the end of the line should be deleted.  At claim 2, part (iii), line 3, a conjunction, probably “or”, should be inserted before “kidney transplant-induced kidney ischemia”.  At claim 5, line 4, “pharmaceutical” should be inserted before “composition” so as to be consistent with the terminology used in the independent claim.  At claim 10, line 23, “chemotherapeutic” should be changed to “chemotherapeutics”.  At claim 10, line 30, “and” should be inserted after “trioxide,” so that standard Markush terminology is used.  At claim 10, line 43, “diuretic” should be changed to “diuretics”.  At claim 10, page 6, lines 45 and 46, “diuretics” should be changed to “diuretic”.  At claim 10, line 57, “and” (second occurrence) should be changed to “or”.  At claim 13, lines 2-3 and 7-8, every percentage greater than 88% is redundant to the recitation of at least 88% sequence identity.  Redundant claim terminology should be deleted in order to minimize issues of claim interpretation.  At claim 20, line 3, and claim 21, line 2, “ingredient, drug, medicament, or composition” should be changed to “ingredients, drugs, medicaments, or compositions” so as to agree with the modifier “or more”.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-13, 15, 17, 18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15-19 of copending Application No. 16/208,552 (reference application) in view of Jones et al (U.S. Patent Application Publication 2020/0282032) and the Levin et al article (Trends in BioTechnology, Vol. 33, pages 27-34).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘552 application recite administering the same Klotho proteins, including recombinant Klotho protein fused with an immunoglobulin Fc domain, to treat mammalian subjects diagnosed with Klotho deficiency.  The ‘552 application also claims the co-administration of other active ingredients, including nutraceutical compositions and pharmaceutical compositions.  Because the same Klotho proteins are being administered to the same mammalian subjects according to the same method steps, inherently acute kidney injury or chronic kidney disease will be prevented, and inherently a condition, disease, or disorder associated with aging or improving health and/or maintaining youthfulness, in an aging subject, will be prevented, in the claimed method of the ‘552 application to the same 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 1-13, 15, 17, 18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/769,800 (reference application) in view of in view of Jones et al (U.S. Patent Application Publication 2020/0282032) and the Levin et al article (Trends in BioTechnology, Vol. 33, pages 27-34).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘800 application recite administering the same Klotho proteins, including recombinant Klotho protein fused with an immunoglobulin Fc domain, to treat mammalian subjects diagnosed with Klotho deficiency.  The ‘800 application also claims the co-administration of other active ingredients, including nutraceutical compositions and pharmaceutical compositions.  Because the same Klotho proteins are being administered to the same mammalian subjects according to the same method steps, inherently acute kidney injury or chronic kidney disease will be prevented, and inherently a condition, disease, or disorder associated with aging or improving health and/or maintaining youthfulness, in an aging subject, will be prevented, in the claimed method of the ‘800 application to the same extent recited in the instant claims.  Fusion of a Klotho protein with a standard Fc carrier would not have been expected to affect the therapeutic utility of the Klotho protein.  While claim 17 of the ‘800 application recites a recombinant Klotho fusion protein comprising at least a portion of an immunoglobulin Fc domain, the ‘800 application does not claim a method in which the immunoglobulin Fc domain has at least 98% sequence identity with Inventors’ SEQ ID NO:74 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Instant claims 1-15, 17, 18, 20, and 21 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/425,237 because the 
Instant claims 1-15, 17, 18, 20, and 21 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/456,318 because the provisional application, under the test of 35 U.S.C. 112(a), for example, does not disclose pharmaceutically acceptable excipients in general; does not disclose administration of a Klotho protein which is SEQ ID NO:4, SEQ ID NO:9, or SEQ ID NO:109; does not disclose administration of a Klotho protein fused with at least a portion of an immunoglobulin Fc domain or with at least a portion of a protease recognition sequence; does not disclose a method of improving health in general or a method of maintaining youthfulness; does not disclose all of the conditions, diseases, and disorders recited in instant claims 2, 9, and 18; and does not disclose all of the nephrotoxins recited in instant claim 10.
11.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/088059.  The WO Patent Application ‘059 teaches a fusion polypeptide comprising an alpha sKlotho protein, FGF23, and a modified Fc fragment having decreased binding to Fc-gamma-receptor and increased serum half-life.  A preferred fusion polypeptide has the sequence illustrated in SEQ ID NO:47.  The fusion polypeptides of the WO Patent Application ‘059 are administered in order to treat or prevent Klotho-related diseases, such as an age-related condition including skin atrophy, muscle wasting, osteoporosis, and osteoarthritis; 

    PNG
    media_image1.png
    679
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    666
    media_image2.png
    Greyscale

With respect to Applicant’s elected species of acute kidney injury, because the WO Patent Application ‘059 teaches administering the same active agent to the same mammalian subject according to the same method steps, inherently acute kidney injury will be prevented in the treatment method of the WO Patent Application ‘059 to the same extent recited in the instant claims.  Sufficient evidence of similarity is deemed to be present between the treatment methods of the WO Patent Application ‘059 and the instant claimed methods to shift the burden to Applicant to provide evidence that the instant claimed methods are unobviously different than the treatment methods of the WO Patent Application ‘059.
13 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the WO Patent Application 2017/008016 as evidenced by Genbank accession number NM_004795.  The WO Patent Application ‘016 teaches a method of treating acute lung injury caused by acute kidney injury.  The method comprises delivering nanoparticle carriers via inhalation or aerosol delivery, in which αKlotho protein can be included.  See, e.g., the Abstract; paragraphs [0009], [0011] - [0013], [0027] - [0029], [0043] - [0045], and [0087] - [0089]; and Example 2.  Paragraph [0043] of the WO Patent Application ‘016 cites to Genbank accession number NM_004795 for the amino acid sequence of its αKlotho.  As shown by the Genbank entry, the WO Patent Application ‘016’s αKlotho has at least 98% sequence identity to Inventors’ SEQ ID NO:4.  Comparing the αKlotho sequence shown in Genbank accession number NM_004795 with the sequence of Inventors’ SEQ ID NO:4, it is seen that the former contains additional amino acid residues, i.e. the amino acids MPASAPPRRPRPPPPSLSLLLVLLGLGGRRLRA at the N-terminus and the amino acids LLAFIAFLFFASIISLSLIFYYSKKGRRSYK at the C-terminus.  These additional amino acids correspond to at least a portion of an immunoglobulin Fc domain 13, because these additional amino acids comprise at least one amino acid identical to an amino acid present in an immunoglobulin Fc domain.  Note that the claims do not specify the size of “a portion” and do not require “a portion” to exhibit any particular function.  The specification also does not provide a definition for the claim terminology “portion”.  Because the WO Patent Application ‘016 teaches administering the same active agent to the same mammalian subject according to the same method steps, inherently acute kidney injury or chronic kidney disease will be prevented in the treatment method of the WO Patent Application ‘016 to the same extent recited in the instant claims.  Sufficient evidence of similarity is deemed to be present between the treatment methods of the WO Patent Application ‘016 and the instant claimed methods to .
13.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 00/27885.  The WO Patent Application ‘885 teaches a fusion protein comprising human secretory Klotho protein and human IgG1 heavy chain (hinge 1 - CH2 - CH3), identified as SEQ ID NO:2.  The fusion protein is administered to humans in order to treat or prevent aging symptoms such as arteriosclerosis, hair loss, and soft tissue calcification, and in order to treat or prevent kidney disease, cachexia, and osteoarthritis.  The fusion protein is administered to a cachexia model mouse.  The fusion protein is administered in combination with a carrier, including additives such as buffering agents and tonicity adjusting agents, and can be administered subcutaneously, intramuscularly, intravenously, and by airway.  See, e.g., paragraphs [0010], [0027], [0041], [0042], [0054], [0116] - [0121], [0208] - [0213], and [0216], and claims 19-22 of the translation provided with Applicant’s Information Disclosure Statement.  Residues 1-501 of SEQ ID NO:2 of the WO Patent Application ‘885 correspond to the human secretory Klotho protein portion of the fusion protein, and has at least 88% amino acid sequence identity with Inventors’ SEQ ID NOS:9 and 109.  Residues 527-754 of SEQ ID NO:2 of the WO Patent Application ‘885 correspond to the immunoglobulin Fc domain sequence recited in the instant claims and has 100% amino acid sequence identity with Inventors’ SEQ ID NO:74.  Because the same active agent is administered to the same mammalian subject according to the same method steps, inherently acute kidney injury will be prevented in the treatment method of the WO Patent Application ‘885 to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the treatment method of the WO Patent Application ‘885 and the instant claimed treatment method to shift the burden to Applicant to provide .
14.	Claims 1-3, 6, 11-15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059.  The WO Patent Application ‘885 teaches a fusion protein comprising human secretory Klotho protein linked at its C-terminus, optionally via a linker, to an immunoglobulin.  In the WO Patent Application ‘885’s preferred fusion protein, identified as SEQ ID NO:2, the immunoglobulin at residues 527-754 is human IgG1 heavy chain (hinge 1 - CH2 - CH3), which has 100% sequence identity with Inventors’ SEQ ID NO:74.  The fusion protein is administered to humans in order to treat or prevent aging symptoms such as arteriosclerosis, hair loss, and soft tissue calcification, and in order to treat or prevent kidney disease, cachexia, and osteoarthritis.  The fusion protein is administered to a cachexia model mouse.  The fusion protein is administered in combination with a carrier, including additives such as buffering agents and tonicity adjusting agents, and can be administered subcutaneously, intramuscularly, intravenously, and by airway.  See, e.g., paragraphs [0010], [0027], [0041], [0042], [0050], [0054], [0056], [0116] - [0121], [0208] - [0213], and [0216], and claims 19-22 of the translation provided with Applicant’s Information Disclosure Statement.  The WO Patent Application ‘885 does not teach a fusion protein in which the Klotho protein is Inventors’ SEQ ID NO:4.  The WO Patent Application ‘059 teaches a fusion polypeptide comprising an alpha sKlotho protein, FGF23, and a modified Fc fragment having decreased binding to Fc-gamma-receptor and increased serum half-life.  A preferred fusion polypeptide has the sequence illustrated in SEQ ID NO:47.  The fusion polypeptides of the WO Patent Application ‘059 are administered in order to treat or prevent Klotho-related diseases, such as an age-related condition including skin atrophy, 
15.	Claims 1-3, 6, 11-15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 as applied against claims 1-3, 6, 11-15, 17, 18, 20, and 21 above, and further in view of the Hu et al article (Kidney International, Vol. 78, pages 1240-1251).  The WO Patent Application ‘885 and the WO Patent Application ‘059 teach using their fusion proteins comprising Klotho protein-Fc to treat kidney disease in general, but do not teach using the fusion proteins to treat acute kidney injury in particular.  The Hu et al article teaches that rats with acute kidney injury (AKI), caused by renal ischemia-reperfusion injury, can be treated by administration of recombinant Klotho.  AKI is characterized as a state of acute reversible Klotho deficiency, and that restoration of Klotho levels attenuates renal damage and promotes recovery from AKI.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat acute kidney injury, such as that caused by renal ischemia, in the treatment method of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059, because the WO Patent Application ‘885 
16.	Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 in further in view of the Hu et al article (Kidney International, Vol. 78, pages 1240-1251).  Application of the WO Patent Application ‘885, the WO Patent Application ‘059, and the Hu et al article is the same as in the above rejection of claims 1-3, 6, 11-15, 17, 18, 20, and 21.  The WO Patent Application ‘885, the WO Patent Application ‘059, and the Hu et al article do not teach determining a dosage and dosage schedule for the fusion protein of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059 based upon the deficiency of soluble Klotho protein in a bodily fluid and based upon the rate upon which soluble Klotho protein declines in a bodily fluid after treatment.  However, the Hu et al article teaches that Klotho protein is reduced in the kidneys, plasma, and urine of rats with acute kidney injury (AKI), and is a biomarker for AKI (see page 1242, column 1, second full paragraph through column 2, line 11); that Klotho deficiency accentuates AKI (see page 1242, column 2, first full paragraph); that Klotho administration decreases kidney damage and enhances kidney recovery in AKI rats (see 
17.	Claims 1-3, 6, 11-15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application .
18.	Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
	With the exception of claims 12 and 13, Applicant’s amendments overcome the prior art rejections set forth in the Office action mailed September 7, 2021.  However, new prior art rejections are made above which address the amended claims.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 20, 2022